On Application for Rehearing.
PER CURIAM.
In application for rehearing defendant-appellant Charles E. Civil requests amendment of our original decree to expressly recognize his right to file certain exceptions, such as, inter alia, prescription to the claim of plaintiff finance company in the event said plaintiff should institute further *329proceedings against him on the judgment m question.
In effect our initial judgment held the herein asserted claim of plaintiff X-L Finance Company, Inc. is not one which may be pursued by summary process. It follows that since we cannot consider the main demand herein on the record before us, we are not in a position to pass on any alleged defense thereto at this juncture. Nothing in our original decree, however, is to be construed in any way restrictive of defendant’s right to interpose any legitimate defense to plaintiff’s action should it be presented in a proper proceeding.
We further point out that in condemning plaintiff X-L Finance • Company, Inc. to pay “all court costs”, we intended to cast said plaintiff for all costs of the trial as well as of the appellate court.
Rehearing denied.